Citation Nr: 0930802	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, to include pain in the arms.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a lateral 
osteophyte formation of the left elbow.

4.  Entitlement to service connection for a right shoulder 
disorder.


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active service from November 1977 to October 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and October 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Baltimore, Maryland.

This matter was previously before the Board in March 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board.

For the reasons expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In its March 2007 Remand, the Board, in pertinent part, 
directed that the Veteran be scheduled for a personal hearing 
over which a Decision Review Officer of the RO was to 
preside.  The Veteran has not been provided with the 
requested hearing.  Thus, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives). See, too, Dyment v. West, 13 Vet. App. 141, 146-
47 (1999). 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall schedule the Veteran 
for a Decision Review Officer hearing at 
the RO in Baltimore, Maryland.  If the 
Veteran no longer desires a hearing, a 
signed writing to that effect should be 
associated with his claims file.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




